Citation Nr: 0616747	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-20 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 
2001, for the assignment of a 70 percent rating for service-
connected post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 23, 
2001, for the award of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disability.

3.  Entitlement to an effective date earlier than April 23, 
2001, for the award of
basic eligibility to Dependents' Educational Assistance.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  The RO granted entitlement to a 70 
percent rating for service-connected PTSD, entitlement to 
individual unemployability and basic eligibility to 
Dependents' Educational Assistance, effective as of April 23, 
2001.  In a notice of disagreement received in March 2003, 
the veteran stated that he disagreed with the effective date 
of April 23, 2001 contained in the February 2003 rating 
decision.  A statement of the case was issued in May 2004, 
and the veteran submitted a timely substantive appeal in June 
2004.


FINDINGS OF FACT

1.  In an unappealed March 2002 rating decision, the RO 
granted entitlement to service connection for PTSD evaluated 
as 50 percent disabling, effective as of April 23, 2001.

2.  The veteran submitted a claim for an increased rating for 
PTSD on November 25, 2002.

3.  In February 2003, the RO granted an increased disability 
rating of 70 percent for service-connected PTSD, effective as 
of April 23, 2001, the date of the award of service 
connection.

4.  Prior to April 23, 2001, there was no document of record 
which can be construed as a claim, formal or informal, for 
individual unemployability due to service-connected 
disability.  Nor was there any competent evidence showing 
that the veteran was unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected shell fragment wound of the right thoracic area, 
which was evaluated as noncompensable.  

5.  Dependents' Educational Assistance was awarded effective 
from April 23, 2001, the date that the veteran was found to 
have a permanent total service-connected disability.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 23, 
2001, for the award of a 70 percent rating for PTSD, 
entitlement to individual unemployability, and basic 
eligibility to Dependents' Educational Assistance have not 
been met.  38 U.S.C.A. §§ 5107(a), 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a Veterans Claims Assistance Act of 2000 (VCAA) 
notice letter consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

The United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that VA's notice 
requirements under 38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159 (b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and disability; (4) degree of 
disability; and (5) effective date of disability.  

In this case, in a letter dated in December 2002 VA provided 
the veteran notice with regard to his claims for an increased 
rating for PTSD and individual unemployability, but such 
notice did not include any information on effective dates.  
Because the veteran's claims for an increased rating, a TDIU, 
and DEA were granted, i.e., proven, section 5103(a) notice is 
no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify that 
occurred, because the claims have already been proven and the 
purpose of section 5103(a) has been satisfied, that error was 
nonprejudicial.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The dispositive factual matters pertain to documents that 
have been on file for many years.  There is no indication in 
the record that there is any additional relevant evidence 
that has not been associated with the claims file.  As the 
current issue is a legal matter, there is no need to obtain a 
VA compensation examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the veteran 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, 4 Vet. App. at 384.  Having determined that the 
duty to notify and the duty to assist have been satisfied to 
the extent possible, the Board turns to an evaluation of the 
veteran's claims on the merits.

Earlier effective dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.400 (2005).  Applicable law and VA regulations 
provide that the effective date of an evaluation and award of 
VA benefits, including compensation benefits, based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400  (2005).

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2) 
(2005).  

For purposes of VA adjudication, a claim is defined as a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2005).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 U.S.C.A. § 3.155(a).  When a claim has 
been filed which meets the requirements of 38 C.F.R. § 3.151 
or § 3.152, an informal request for an increase or reopening 
will be accepted as a claim.  See 38 C.F.R. § 3.155(c) 
(2005).

The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to an examination or 
treatment of a disability for which service connection has 
previously been  established.  38 C.F.R. § 3.157(b); see 
Harper v.  Brown, 10 Vet. App. 125, 126 (1997); but see Hazan 
v. Gober,  10 Vet. App. 511, 518 (1997).  A claim for 
individual unemployability is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to such a claim.  See Hurd v. West, 13 
Vet. App. 449 (2000).

In July 1970, the veteran was awarded service connection for 
shell fragment wounds, scars of the back, superficial, 
effective from May 3, 1969.  A noncompensable disability 
rating under Diagnostic Code 7805 was assigned.  

In February 1993, the RO denied service connection for L5-S1 
radiculopathy with numbness of the right leg and residuals of 
shell fragment wounds of the shin and right leg.

VA treatment records dated from in 1994 and 1995 show that 
the veteran complained of heel pain associated with his work 
as a postal carrier.  In August 1995, he stated that he 
wanted light duty.

VA examination in October 1995 showed that the veteran had 
been employed at the post office as a letter carrier for the 
past three years.  Past employment included roofing and truck 
driving.  Since working at the post office, he experienced 
heel pain and low back pain.  He was diagnosed as having 
degenerative joint disease of the lumbar spine with lumbar 
disc degeneration.  The examiner stated that he could not 
perform heavy lifting, prolonged bending or stopping, but 
should be able to do light duties.

In a statement received in January 1996, the veteran reported 
that he had back and toe pain and had to forget about his job 
with the post office.  He stated that he could not stand in 
one spot for very long and had not worked in almost seven 
months.  In a statement received in December 1996, the 
veteran said that he had to quit his job as a letter carrier 
because he could not stand or walk for long periods.  He 
stated that his lower back tightened and he had numbness in 
both of his legs.

On VA examination in December 1997, the veteran stated that 
he had right lower back pain that had become progressively 
worse.  He worked in the post office delivering mail for many 
years and then after a while his back became too painful and 
he had to stop mail delivery and was given a job that did not 
require lifting or delivering of mail.  

In a statement received in March 1999, the veteran said that 
he had to leave his job at the post office, where he was 
first a letter carrier and then a clerk, because of his low 
back problems.

A VA treatment record dated in October 2000 showed that the 
veteran had a new job and that his legs and back were more 
painful.

The veteran submitted a formal claim (VA Form 21-536) for 
service connection for PTSD on April 23, 2001, in accordance 
with 38 C.F.R. § 3.151(a).  In an accompanying statement 
dated April 23, 2001, he requested service connection for a 
nervous condition.  He said that he had been from job to job.  

Thereafter, records were received from the Vet Center showing 
that the veteran dropped in for information about employment 
and PTSD on June 1, 1998.  

In March 2002, the RO awarded the veteran service connection 
for PTSD with a 50 percent rating, effective from April 23, 
2001, the date of his formal claim.  He was notified of this 
decision and of his appellate rights by letter dated March 
15, 2002.  He did not appeal, and this rating decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.1103 (2005).

In August 2002, the RO found that new and material evidence 
had not been presented to reopen a claim for service 
connection for L5-S1 radiculopathy with numbness of the right 
leg.

In a statement received on November 25, 2002, the veteran, 
through his then-attorney, stated that he was seeking an 
increased schedular rating for each of his service-connected 
conditions, and that the basis of the claim was that each of 
the conditions had become more severe.  The veteran did not 
express dissatisfaction or disagreement with the March 2002 
rating decision; therefore, this document is not a notice of 
disagreement.  See 38 C.F.R. §  38 C.F.R. § 20.201 (2005).  
Rather, it is a claim for an increased rating for PTSD.  See 
38 C.F.R. § 3.155(c) (2005).

On November 25, 2002, the veteran also submitted a formal 
claim (VA Form 21-8940) for entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disability.

In February 2003, the RO awarded a 70 percent rating for 
PTSD, effective from April 23, 2001.  In awarding the 70 
percent rating, the RO relied upon a VA examination report 
dated in January 2003 in which the examiner stated that the 
veteran's ability to work was severely restricted due to 
PTSD.  In assigning the effective date of April 23, 2001 for 
the 70 percent rating, the RO relied upon 38 C.F.R. 
§ 3.400(q)(1)(i).  See also VAOPGCPREC 12-98 
(Section 3.400(q)(1)(i) of title 38, Code of Federal 
Regulations, is applicable to a claim for increased rating 
based upon new and material evidence submitted prior to 
expiration of the appeal period or before an appellate 
decision is issued.)

In the February 2003 rating decision, the RO also granted 
entitlement to individual unemployability and Dependents 
Educational Assistance, effective from April 23, 2001.


PTSD

In this case, the veteran's claim for an increased rating for 
PTSD was received on November 25, 2002.  See 38 C.F.R. 
§ 3.155(c).  In February 2003, the RO assigned the 70 percent 
rating for PTSD as of April 23, 2001, the date of the award 
of service connection.  

The veteran did not appeal the prior March 2002 rating 
decision assigning an effective date of April 23, 2001, for 
the award of service connection for PTSD.  Therefore, it 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.1103 (2005).  As noted above, in the November 
2002 statement the veteran did not express dissatisfaction or 
disagreement with the March 2002 rating decision; therefore, 
this document is not a notice of disagreement.  See 38 C.F.R. 
§ 38 C.F.R. § 20.201 (2005).  The notice of disagreement, 
postmarked March 14, 2003, was specifically limited to the 70 
percent rating assigned for PTSD in the February 2003 rating 
decision.  The veteran's then-attorney stated that the 
veteran "disagrees with the Effective Date of April 23, 2001 
contained in the Rating Decision dated February 18, 2003."  
Within that document, the attorney limited his argument to a 
request for an earlier effective date for a higher rating.  
There was no correspondence received within one year of March 
15, 2002, expressing dissatisfaction or disagreement with the 
March 2002 rating decision that awarded an effective date of 
April 23, 2001, for the award of service connection for PTSD.  

The 70 percent rating for PTSD has been awarded effective the 
date of the grant of service connection.  The veteran has, in 
essence, requested the assignment of a 70 percent rating for 
PTSD prior to the award of service connection for this 
disability.  Thus, the claim for an effective date for the 
assignment of a 70 percent rating for PTSD prior to April 23, 
2001, is denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


TDIU

With regard to the veteran's claim for an earlier effective 
date for the award of a individual unemployability, this 
benefit was awarded by rating action of the RO dated in 
February 18, 2003, effective from April 23, 2001.  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to  bring the 
combined rating to 70 percent or more.  The service-connected 
disabilities must be sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§  3.340(a), 
3.341(a), 4.16(a) (2005).  

The veteran did not meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a) prior to April 23, 2001.  Prior 
to April 23, 2001, he was service connected only for 
residuals of a shell fragment wound of the right thoracic 
area, evaluated as noncompensable under Diagnostic Code 7805 
for a scar.  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  38 C.F.R. § 
4.16(b) (2005).

Prior to April 23, 2001, there was no document of record 
which can be construed as a claim, formal or informal, for 
individual unemployability due to service-connected 
disability.  See 38 C.F.R. §§ 3.155, 3.157.  The Board is 
aware of the statements from the veteran and treatment 
records claiming and/or showing problems with employment due 
to heel pain and a low back disorder.  However, the veteran 
is not service connected for any disability of the feet or 
the low back.  Service connection for L5-S1 radiculopathy 
with numbness of the right leg and residuals of shell 
fragment wounds of the shin and right leg was denied by the 
RO in February 1993 and August 2002.  Although the veteran 
has asserted that he could not work on several occasions, the 
basis of his asserted unemployability was related to low back 
and a lower extremities disorder, neither of which were 
service connected.  

Even assuming, without deciding, that the veteran had 
submitted an informal claim for a TDIU prior to April 23, 
2001, there was no competent evidence of record showing that 
he was unable to secure and follow a substantially gainful 
occupation by reason of his service-connected shell fragment 
wound of the right thoracic area.  There was no medical 
evidence of record showing any functional impairment 
associated with this disability.

Since the preponderance of the evidence is against the claim 
of entitlement to an effective date earlier than April 23, 
2001, for the award of a TDIU, the doctrine of reasonable 
doubt is not for application, and the claim is denied.

Dependents' Educational Assistance 

With regard to the veteran's claim for an effective date 
earlier than April 23, 2001, for the grant of basic 
eligibility to Dependents' Educational Assistance, the Board 
finds that pursuant to 38 U.S.C.A. Chapter 35, veteran was 
found to have a permanent total service-connected disability, 
when he was granted entitlement to individual unemployability 
effective April 23, 2001.  

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) The veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§  
3.807(a), 21.3021 (2005). 

As indicated above, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.400 (2005).  Except as provided in 
subsections (b) and (c), effective dates relating to awards 
under Chapters 30, 31, 32, and 35 of this title or Chapter 
106 shall, to the extent feasible, correspond to effective 
dates relating to awards of disability compensation.  38 
U.S.C.A. § 5113.

Accordingly, as the veteran was found to have a permanent 
total service-connected disability when he was granted 
entitlement to individual unemployability effective April 23, 
2001, entitlement to basic eligibility to Chapter 35 
Dependents' Educational Assistance must also be effective 
April 23, 2001.

While the Board is aware of the veteran's assertion that he 
is entitled to an earlier effective date for Chapter 35 
Dependents' Educational Assistance, the regulatory criteria 
and legal precedent governing eligibility for the receipt of 
such benefits are clear and specific.  The Board is bound by 
these criteria.  38 U.S.C.A. §§ 503, 7104 (West 2002 & Supp. 
2005); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the 
law and not the facts are dispositive in this case, the claim 
is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date earlier than April 23, 2001, 
for the assignment of a 70 percent rating for service-
connected PTSD is denied.

Entitlement to an effective date earlier than April 23, 2001, 
for the award of entitlement to a TDIU due to service-
connected disability is denied.

Entitlement to an effective date earlier than April 23, 2001, 
for the award of
basic eligibility to Dependents' Educational Assistance is 
denied.



______________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


